OliveR, Judge:
The protests enumerated in schedule “A,” hereto attached and made a part hereof, have been submitted for decision on a written stipulation, reading as follows:
IT IS HEREBY STIPUEATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States that the items marked “A” and initialed LS (Examiner’s Initials) 'by Examiner L. Springer (Examiner’s Name) on the invoices covered by the protests attached hereto and assessed with duty at the rate of 35% ad valorem under Par. 1513, Tariff Act of 1930, consist of manual or remote control train switches, similar in all material respects to the merchandise the subject of Louis Marca & Co., Inc. v. United States, C.D. 2592, and therein held dutiable at the rate of 19% ad valorem under Par. 397, Tariff Act of 1930, as modified by T.D. 54108.
IT IS FURTHER STIPULATED AND AGREED that the record in C.D. 2592 be incorporated in these cases, and that the protests attached hereto be submitted on this Stipulation, said protests being limited to the items marked “A” as aforesaid.
On the agreed facts and following our cited decision on the law, we hold the articles in question, as hereinabove identified, to be properly dutiable at the rate of 19 per centum ad valorem under the provisions of paragraph 397 of the Tariff Act of 1930, as modified by T.D. 54108, as manufactures in chief value of iron or steel, not specially provided for.
To the extent indicated the protests are sustained and judgment will be rendered accordingly.